Citation Nr: 1009823	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date prior to October 17, 
2002, for the grant of a total disability evaluation based 
upon individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision granted entitlement to 
TDIU effective from October 17, 2002.  The Veteran appealed 
that decision to BVA seeking an earlier effective date, and 
the case was referred to the Board for appellate review.

A hearing was held on January 25, 2010, by means of video 
conferencing equipment with the appellant in Detroit, 
Michigan, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002; 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision granted 
service connection for posttraumatic stress disorder (PTSD) 
and assigned a 30 percent disability evaluation effective 
from April 12, 1994.

2.  Following the December 1994 rating decision, the Veteran 
first filed an informal claim for TDIU on January 26, 1998.

3.  The evidence of record shows that the Veteran was 
unemployable due to his service-connected disability one year 
prior to the receipt of his informal claim for TDIU.   
CONCLUSION OF LAW

The requirements for an effective date of January 26, 1997, 
for the grant of TDIU have been met. 38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary 
in this case because the Veteran is challenging the effective 
date for the grant of TDIU in a September 2006 rating 
decision.  If, in response to notice of its decision on a 
claim for which VA has already given the § 5103 notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103 does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. See VAOPGCPREC 8-03 (December 22, 2003). Thus, 
the Board finds that under the holding in VAOPGCPREC 8-03, 
further notice from VA to the Veteran is not required with 
regard to his claim for an earlier effective date for the 
grant of TDIU.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them a statement of the case (SOC) and a 
supplemental statement of the case (SSOC), which informed 
them of the laws and regulations relevant to the Veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

A claim for TDIU is an application for increased compensation 
within the meaning of the statute because the claimant is 
attempting to show that his service-connected disability has 
worsened. Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  
For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to an earlier effective date for the 
grant of TDIU.  As previously noted, the Veteran was granted 
TDIU effective from October 17, 2002, in a September 2006 
rating decision.  Service-connection has only been 
established for posttraumatic stress disorder (PTSD).  The 
Veteran has asserted that the effective date for the grant of 
TDIU should be sometime in 1998.

The Veteran originally filed a claim for service connection 
for PTSD in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, which was received on April 12, 
1994.  A December 1994 rating decision granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from April 12, 1994.  The Veteran was 
notified of that decision and of his appellate rights.  
However, he did not file a notice of disagreement with the 
initial evaluation or the effective date.  In general, rating 
decisions that are not timely appealed are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Previous determinations are final and binding in the absence 
of clear and unmistakable error (CUE).  The Board notes that 
the Veteran has not claimed CUE in the December 1994 rating 
decision.  As such, the December 1994 rating decision is 
final.

Following the issuance of the December 1994 rating decision, 
the Veteran submitted a statement on May 16, 1995 indicating 
that he was submitting information that he received when he 
was separated due to disability.  The enclosed information 
consisted of a January 1994 letter from a VA Medical Center 
proposing his separation from his employment position due to 
disability as well as a March 1994 letter effectuating the 
proposed action.  In particular, the letters noted that the 
Veteran was unable to perform his duties because he became 
frustrated and sometimes lashed out at others.  The Veteran 
had anxiety and disappointment about his inability to manage 
his routine work issues.  

Based on the foregoing, it not evident that the Veteran 
intended to file a claim for TDIU in May 1995.  In his 
letter, he did not state that he was seeking any benefit, let 
alone TDIU.  In fact, he did not even state that he was 
seeking an increased evaluation.  In addition, the Veteran 
never referenced PTSD or any other psychiatric disorder, and 
the enclosed letters did not specify the disability.  
Instead, they merely indicated that he was frustrated, 
anxious, and disappointed, and did not elaborate on the 
source of such feelings.  For example, it is unclear as to 
whether there could have been some other nonservice-connected 
disability, such as a physical disorder, impeding his work 
and leading to his frustration, anxiety, and disappointment. 

While VA is obligated to consider all possible bases for 
compensation, this does not mean that it must consider claims 
that have not been raised. See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) (an informal claim must identify the benefit 
sought); Cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that the Board is not required to anticipate a claim 
where no intention to raise it was expressed).  The Court has 
also held that "[t]he mere existence of medical records 
generally cannot be construed as an informal claim; rather, 
there must be some intent by the claimant to apply for a 
benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 
(2006).  

The Court has also held that a claimant's identification of 
the benefit sought does not require any technical precision.  
Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (quoting 
Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007), which 
found that "[i]t is the pro se claimant who knows what 
symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability 
based on a sympathetic reading of the material in a pro se 
submission.").  However, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in MacPhee v. 
Nicholson, 459 F.3d 1323, 1325 (Fed.Cir.2006), held that 
"Section 3.155(a) is directed to an original informal claim 
and requires the informal claim 'identify the benefit sought' 
and 'indicat[e] an intent to apply for one or more 
benefits.'"  

As previously discussed, the Veteran did not indicate that he 
was filing any claim in May 1995, let alone one for an 
increased evaluation or for TDIU.  In fact, during his 
October 2009 hearing before the Board, the Veteran himself 
asserted that the effective date should be in 1998 because 
that was the year in which the process began.  He 
specifically recalled applying in 1997 or 1998.  He did not 
contend that he filed a claim in May 1995.  Therefore, the 
Board concludes that the May 1995 statement did not 
constitute an informal claim for TDIU.

Nevertheless, as indicated by the Veteran during his hearing 
testimony, he did submit another statement that was received 
by VA on January 26, 1998.  The Veteran requested an 
increased evaluation for PTSD and specifically indicated that 
he had to quit work due to his service-connected disability.  
Thus, he clearly indicated that he was seeking an increased 
evaluation for PTSD due to the fact that he was unemployable.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, once a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and provides evidence of 
unemployability, VA must consider entitlement to TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Therefore, the Board finds that the statement submitted on 
January 26, 1998, constituted an informal claim for TDIU.  

As previously noted, the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date.  Otherwise, the effective 
date will be the date of receipt of claim.  The Board has 
found that the Veteran first presented his claim for TDIU on 
January 26, 1998.  Accordingly, the Board must determine 
whether the Veteran would have been entitled to TDIU one year 
prior to January 26, 1998.

The Board observes that the Veteran did not have one service-
connected disability rated as 60 percent disabling prior to 
October 17, 2002.  Nor did he have at least one service-
connected disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  In fact, the Veteran did not meet the 
schedular requirements for TDIU until a February 2006 rating 
decision effectuated the assignment of a 70 percent 
disability evaluation for PTSD as of October 17, 2002.  
Therefore, the Veteran did not meet the objective criteria 
for the award of TDIU until October 17, 2002.  

Nevertheless, having failed to meet the objective criteria of 
38 C.F.R. § 4.16(a), prior to October 17, 2002, it then 
becomes necessary to consider the Veteran's claim for a TDIU 
rating under the subjective criteria of 38 C.F.R. § 4.16(b).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, 
rating boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  The central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question, however, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet App. at 363.

In this case, the evidence of record does establish that the 
Veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disability prior to October 17, 2002.  In this regard, the 
Board notes that VA medical records dated from January 1994 
to October 1994 document the Veteran's symptoms, including 
depression, nightmares, flashbacks, irritability, anger, and 
obsessive compulsive features, and note that he was trying to 
obtain workman's compensation or unemployment.  As previously 
noted, a letter dated in March 1994 indicated that he was 
separated from his employment position due to an unspecified 
disability causing frustration, anxiety, and lashing out at 
others.  In addition, a November 1994 VA general medical 
examiner indicated that the Veteran had been on workman's 
compensation until June 1992 at which time he tried to go 
back to work on a trial period.  He returned until July 1992, 
but he became upset and cried at work, and in September 1994, 
a therapist told him that he should not be working.  
Similarly, a November 1994 VA PTSD examiner indicated that 
the Veteran's work had recently been interrupted by emotional 
disturbances.  The examiner also noted that the Veteran's 
thought processes were considerably scattered.  Moreover, VA 
medical records dated from 1994 to 1998 confirm that he 
remained unemployed and continued to receive outpatient 
treatment for his PTSD.  Therefore, the Board finds that it 
was factually ascertainable that the Veteran was unemployable 
due to his service-connected PTSD one year prior to his claim 
filed on January 26, 1998.  Therefore, the Board finds that 
January 16, 1997, is the correct date for the grant of TDIU.

Although the Board is mindful of the Court's decision in 
Floyd v. Brown , 9 Vet. App. 88, 96 (1996), that the Board is 
precluded from assigning an extraschedular rating in the 
first instance but rather must remand such cases to the RO to 
refer to the Director, Compensation and Pension Service, the 
Board notes that this is not an appeal of the denial of an 
extraschedular evaluation, but rather an appeal of the denial 
of an earlier effective date for the grant of TDIU.  Because 
the Veteran did not specifically appeal the effective date 
for the schedular evaluation for PTSD, but rather only the 
effective date for TDIU, it might be said that the Board is 
allowing through the back door what it could not, given the 
Court's decision in Floyd, allow through the front door, even 
though VA has proposed changes to its regulations which, 
while not yet final, aim to extend the authority to the Board 
to grant extraschedular ratings in the first instance.  66 
Fed. Reg. 49886 (October 1, 2001).  Nevertheless, given the 
persuasive evidence of unemployability due to PTSD prior to 
October 17, 2002, in the form of treatment records, VA 
examinations reports, and letters from his employer, the 
Board finds that denial of this claim is not an option.

Moreover, a remand would serve no useful purpose as the Board 
is not required to remand appeals for earlier effective dates 
for benefits to the RO for referral to other VA officials.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Finally, and most importantly, the allowance of the earlier 
effective date in this case is not clearly at odds with 
caselaw, including Floyd, and does not in anyway prejudice 
the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim); see Floyd, 9 Vet. App. at 96 (noting 
that "the Board's action...resulted in the granting of an 
extraschedular rating and thus did not result in prejudice to 
the veteran," and affirming the Board's grant of an 
extraschedular rating).

ORDER

An earlier effective date of January 27, 1997, for the grant 
of entitlement to TDIU is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


